DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 4-7, and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
Applicant’s election without traverse of Group II (claims 3 and 8-13) in the reply filed on 5/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sukpirom (Sukipirom, et al, Materials Science and Engineering: A, Vol. 3, 2001, pp. 28-222).
Sukpirom discloses exfoliation of layered titanate to reduce particle size and particle size distribution by ultrasonication power (abstract).  In Figure 2, particle sizes range from 0.1-0.5 μm which at the endpoints , i.e., (D99-D1)/D50 is approximated as 0.5-0.1/0.3 = 1.33.  In view of Sukpirom’s disclosure that the particle size distribution is reduced in combination with Figure 2, it is inherent that the layered (i.e., flaky) titanate of Sukpirom exhibit size distribution of 1.5 or less.
Alternatively, given Sukpirom’s disclosure that the particle size distribution is reduced in combination with Figure 2, it would have been obvious to one of ordinary skill in the art to obtain a particle size distribution like claimed of 1.5 or less by applying ultrasonication power.

Claim Rejections - 35 USC § 103
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sukpirom (Sukipirom, et al, Materials Science and Engineering: A, Vol. 3, 2001, pp. 28-222) in view of Suzuki (WO 2015/090500).
The discussion with respect to Sukpriom in paragraph ????? above is incorporated here by reference.
Sukpirom discloses that the platy (flaky) particles are used as a luster pigment or used in a resin composition such as paint or ink.
Suzuki teaches that titanate powder which are composed for flaky titanate particles are comparable to classic inorganic pigments such as mica or talc and are therefore suitably used as pigments and bulking agents (page 1, lines 26-30).  Suzuki discloses that the titanate flakes are useful in  paints and plastics (page 14, line 30 to page 15, line 4).
Given that Suzuki discloses that flaky titanate particles are useful as pigments and fillers in resin compositions and paints, it would have been obvious to one of ordinary skill in the art to utilize the flaky titanate particles of Sukpirom in those applications.  Paint and plastic applications inherently include a resin as binder.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sukpirom (Sukipirom, et al, Materials Science and Engineering: A, Vol. 3, 2001, pp. 28-222) in view of Suzuki (WO 2015/090500) and further in view of Sexton (US 8,617,646).
The discussion with respect to Sukpriom and Suzuki in paragraph ????? above is incorporated here by reference.
Suzuki discloses that the titanate flakes are also useful in inks (page 14, line 30 to page 15, line 4), however, it fails to disclose that the ink includes resin and solvent.
Sexton discloses a metallic ink composition comprising a metallic pigment (like mica) and also includes a solvent ad a fixing resin (abstract).
Given that Suzuki discloses that the flaky titanates are useful as pigments ink and further given that Sexton teaches that an ink composition comprising metallic pigment also comprises resin and solvent, it would have been obvious to one of ordinary skill in the art to utilize the flaky titanate of Sukpirom in an ink composition comprising resin and solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn